
	

113 HR 4179 IH: Lucid Act
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4179
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Polis introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to establish requirements relating to marijuana impaired
			 driving, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the  Lucid Act.2.Safety incentives to prevent operation of motor vehicles by intoxicated persons
			(a)In generalSection 163 of title 23, United States Code, is amended by adding at the end the following:
				
					(g)Marijuana impaired drivingIn addition to the other requirements of this section, in the case of a State in which the use of
			 marijuana is legal under the laws of the State with or without medical
			 justification, the State shall be eligible for a grant under subsection
			 (b), and shall be exempt from withholding under subsection (e), for a
			 fiscal year only if the State—
						(1)has in effect a law that prohibits an individual from driving or being in actual physical control
			 of a motor vehicle while impaired by marijuana as determined using
			 measures established by the State; and
						(2)enforces that law using training and methods for determining cognitive or physical marijuana
			 impairment..
			(b)ApplicabilityThe amendment made by subsection (a) shall apply to fiscal years beginning after the date of
			 enactment of this Act.
			3.Minimum penalties for repeat offenders for driving while intoxicated or driving under the influence
			(a)In generalSection 164(a)(2) of title 23, United States Code, is amended to read as follows:
				
					(2)Driving while intoxicated; driving under the influenceThe terms driving while intoxicated and driving under the influence mean—
						(A)driving or being in actual physical control of a motor vehicle while having an alcohol
			 concentration above the permitted limit as established by each State; and
						(B)in the case of a State in which the use of marijuana is legal under the laws of the State with or
			 without medical justification, driving or being in actual physical control
			 of a motor vehicle while impaired by marijuana as determined using
			 measures established by the State..
			(b)ApplicabilityThe amendments made by subsection (a) shall apply to fiscal years beginning after the date of
			 enactment of this Act.
			
